*44The opinion of the court was delivered by
G-akkison, J.
This is an action for personal injuries resulting to the plaintiff from a collision between a barrel wagon and a car of the North Jersey Street Railway Company, in which plaintiff was riding as a passenger. Suit was brought against the company as the owner of the car and against Woelppers as the master of the driver of the wagon.
At the time of the collision the car and the wagon were moving in opposite directions. The fact that they collided is conclusive proof that the degree of care adequate to prevent that result had not been exercised, Whether reasonable care would have prevented the collision was left to the jury. The master of the driver of the wagon has no grounds to complain of the submission of this question- to the jury. On behalf of the defendant 'company, it was contended that no negligence of its motorman had been shown,'and hence'that the trial court erred in refusing to nonsuit the plaintiff or to direct a verdict for the defendant. The testimony was that the car was driven past the barrel wagon, both being in motion; that the wagon had daring or projecting sides; that the condition of the roadway was such that a lurch or swerve of the wagon might reasonably have been anticipated, and,that the space between -the two vehicles at-the time and place of passing was not sufficient to prevent the' car from being struck, probably, by' an overhanging barrel. In this state of the proofs it was certainly a permissible inference that if the car had been stopped it would not have been struck. The drawing of this inference, as well as the application of the rule respecting reasonable care, is a jury function, hence the court did not err in denying the defendant’s motion. The asseveration of counsel that if the car had been stopped the collision would not have'been averted rests upon no proof, and, regarded as an inference from the proofs, it is properly'addressed to the jury. The judgment against the defendant company is affirmed.-
The main contention of the other defendant is that he’w'ás not the owner of the wagon that bore his name,, and hence *45not the master of the driver. This raised a question of fact. Edgeworth v. Wood, 29 Vroom 463. There was conflicting testimony. The jury decided that the defendant was the owner and master. No question of law was involved. The judgment against Woelppers is also' affirmed.